FILE COPY



    In re Ryder Integrated
   Logistics, Inc and Ryder
Integrated Logistics of Texas,
       LLCAppellant/s


                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                January 8, 2014

                                            No. 04-13-00545-CV

                         IN RE RYDER INTEGRATED LOGISTICS, INC.
                            and Ryder Integrated Logistics of Texas, LLC

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        Relators filed this petition for writ of mandamus on August 12, 2013. On September 27, 2013, the
real parties in interest filed a motion to dismiss, or alternatively to abate, the original mandamus
proceeding while the parties considered whether to seek further review of an interlocutory appeal in the
Texas Supreme Court. This court granted a temporary abatement on October 4, and ordered relators to
provide a status report no later than December 6, 2013.

        Relators have advised that a petition for review is currently pending in the Texas Supreme Court
and, accordingly, the automatic stay of all proceedings in the trial court will remain in effect while that
proceeding is pending. TEX CIV. PRAC. & REM. CODE ANN. §51.014(b) (West Supp. 2012). This original
mandamus proceeding is, therefore, DISMISSED WITHOUT PREJUDICE to refiling upon resumption
of the underlying proceeding in the trial court. This court’s opinion will issue at a later date.

           It is so ORDERED on January 8th, 2014.

                                                                      _____________________________
                                                                      Marialyn Barnard, Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 8 day of January, 2014.


                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court


1 This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
conservators of Rafael "Ralph" Molina and Rafael "Ralph" Molina v. Ryder Integrated Logistics, Inc. et al., pending
in the 166th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.